DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This office of Allowance is proceed by the petition is GRANTED on 02/22/2021.
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Bajorat (US - 2015/0019101 A1) discloses Method for Ensuring Braking Effect comprising:
a brake master cylinder (15, Fig: 1) which are actuated by a brake pedal (Fig: 1), for actuating wheel brakes [0032]:
a pressure generating device (16, Fig: 1), which is activated electronically ([0032], Fig: 1);
an additional brake actuator (1, Fig: 2), which is activated electronically (an electromechanical actuating unit 1, ([0030], Fig: 1),
an open- and closed-loop control unit (In the context of the foregoing description, the term "control" encompasses closed-loop control processes or open-loop control processes, or both where appropriate, [0044], wherein in a normal mode of operation, the open- and closed-loop control unit detects a braking demand on the basis of the 
teaching reference Bohm (US - 2013/080017 A1) discloses Method and Control Circuit for Controlling a Braking System comprising:
wherein in the event of a succession of brake pedal actuations by the driver the pedal travel threshold value is increased at least once [0057],
However, prior art and teaching reference fail to disclose wherein in a fallback mode, when the pressure generating device is not activated the driver gains access to the wheel brakes and the open- and closed-loop control unit activates the additional brake actuator to build up braking torque, and
wherein in the fallback mode the open- and closed-loop control unit monitors the brake pedal travel and activates the additional brake actuator to build up braking torque when a predetermined pedal travel threshold value is reached.
Prior art fails to disclose or suggest these limitations recited in independent claims 1 10 and 11. Therefore, independent claims 1, 10 and 11 are allowable. Claims 2-9 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657